Opinion and Order
Restani, Judge:
This matter is before the court following a determination of the Secretary of Labor on remand. The factual background will not be repeated here as it is fully set out in the court’s previous decision. Former Employees of Delco Sys. v. United States, 11 CIT 825, Slip Op. 87-122 (Nov. 5, 1987).
Pursuant to the court’s direction, defendant made further inquiries as to the nature of the alleged increased imports. The supplemental record supports the determination that the imported gun turrets were necessary components of certain light armored vehicles (lav’s) and were imported in an assembled condition with the lav’s. Thus, they cannot be considered to be separate imported *416items. The record indicates that no gun turrets are sold domestically. Accordingly, the Secretary determined that imports of gun turrets did not increase as a result of closing of the plant where plaintiffs were employed.
Plaintiffs dispute this conclusion and offer further evidence to the court to support their own conclusion. The court, however, may not consider such information as it was not part of the record before the agency. Defendant’s motion to strike these documents is granted. Plaintiffs see many ills, which perhaps should be remedied, but, for the most part, these matters are not the subject of a review of denial of eligibility for trade adjustment assistance.*

Except for a missing label, which would not affect the outcome of this matter, the record does not appear to be incomplete.